ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-13, and 15-20 are allowed because the prior art made of record does not teach a docking station for a robotic cleaner or a robotic cleaning system, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-4, 6-13, and 15-20, the prior art made of record fails to teach the combination of steps recited in independent claims 1 and 10, including the following particular combination of steps as recited in claim 1 and similarly recited in claim 10, as follows:
a second optical emitter configured to generate a second optical signal within a second field of emission; and 
a third optical emitter configured to generate a third optical signal within a third field of emission, 
the third optical emitter being disposed between the first and second optical emitters and the first, second, and third optical signals being different from each other, 
wherein the third optical signal is configured to guide a robotic cleaner in a direction of the housing;
a first shadow box corresponding to the first optical emitter;
a second shadow box corresponding to the second optical emitter, the first and    the second shadow boxes each having a first divider, a second divider, and a third        divider, each divider having a corresponding aperture that shapes light that passes        therethrough; and
a third shadow box corresponding to the third optical emitter, the first, second, and third shadow boxes being disposed within the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851